DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ADDIEL RAMON GARCESBELTRAN,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-576

                          [August 20, 2020]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 502016CF008924AXXXMB.

    Samuel J. Montesino of Samuel J. Montesino, P.A., West Palm Beach,
for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN, and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.